Exhibit 10.1

 



[image_001.jpg]

 

October 8, 2019

 

Edmond L. Harris

 

Re:Amendment to Employment Letter

 

Dear Ed:

 

On behalf of CSX Corporation (the “Company”), I am writing to memorialize the
revised terms of your employment reflecting your new role as Executive Vice
President—CSX and to amend the terms of your January 8, 2018 Employment Letter
(“Letter Agreement”). Unless specifically provided in this amendment (the
“Amendment“), the remaining terms of your Letter Agreement remain in full force
and effect.

 

Accordingly, effective as of the date hereof, unless otherwise provided herein,
(i) Section 3(g) of your Letter Agreement is deleted in its entirety and
Sections 3(h), (i) and (j) are renumbered as Sections 3(g), (h) and (i)
respectively and (ii) Sections 1, 2, 3(a), 3(c) and 6(g) of your Letter
Agreement are hereby deleted in their entirety and replaced with the following
revised Sections 1, 2, 3(a), 3(c) and 6(g):

 

“Section 1. Employment Term. Your employment will be on an “at-will” basis,
pursuant to the terms and conditions of this Letter Agreement. Your employment
with the Company will commence effective as of January 8, 2018 (the “Start
Date”) and will continue until December 31, 2020 (such period, the “Term”)
unless terminated earlier as provided herein.”

 

“Section 2. Title and Nature of Duties. Effective as of October 2, 2019, you
will be employed as Executive Vice President - CSX, reporting to me or my
successor. You will have such duties and obligations as are customary for and
commensurate with such position and will perform such other duties as may be
reasonably assigned from time to time consistent with your position by me or the
Board of Directors of the Company (the “Board”).”

 

 



Section 3. Compensation and Benefits.

 

a.       “Base Salary. Effective January 9, 2020, you will be paid an annual
base salary (“Base Salary”) of $500,000.00, payable in accordance with the
Company’s normal payroll procedures.”

 

c.       “Long Term Incentives. You will be eligible to participate in the
Company’s long term incentive plans (each an “LTIP”). Your LTIP grant for 2020
will be in the aggregate amount of $1,600,000.00 (such 2020 LTIP grant, together
with any prior grants, the “LTIP Awards”).

 

Your 2018 Grant and future LTIP grants will be made under either the CSX 2010
Stock and Incentive Award Plan (the “2010 Plan”) or the CSX 2019 Stock and
Incentive Award Plan (together with the 2010 Plan, the “Plans”) and will be
subject to the terms thereof, the terms of the award agreements pursuant to
which such grants are made and the terms set forth in this Letter Agreement.”

 

Section 6. Miscellaneous

 

g.       “Notice Requirements. If, prior to December 31, 2020, you determine to
resign your employment with the Company or the Company determines to terminate
your employment, you or the Company, as applicable, will provide at least 30
days prior written notice to the other party of such determination specifying
your last day of employment.”

 

Please indicate your agreement and acceptance of this Amendment by signing and
dating the enclosed duplicate original of this Letter Agreement and returning it
to me.

 

Very truly yours,   /s/ James M. Foote James M. Foote President & Chief
Executive Officer



 



/s/ Edmond L. Harris Edmond L. Harris     Dated: October 8, 2019    

 



 

 

